SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2011 CIMATRON LIMITED (Translation of Registrant’s name into English) 11 Gush Etzion Street, Givat Shmuel, Israel (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F þForm 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes oNo þ On May 12, 2011, Cimatron Ltd. (the "Registrant") issued a press release (the "Press Release") announcing and attaching its unaudited financial results for the quarterended March 31,2011. The Press Release is attached hereto as Exhibit 1. The unaudited financialresults of the Registrant for the quarterended March 31,2011 (as attached to the Press Release, and excluding any related quotes from the Registrant's management)are hereby incorporated by reference in the Registrant's registration statement on Form F-3, SEC File Number 333-161781. Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CIMATRON LIMITED By: /s/Ilan Erez Ilan Erez Chief Financial Officer Dated: May 12, 2011
